   Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                      Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




PLAINTIFFS’ OPPOSITION TO FOREST’S MOTION IN LIMINE NO. 10 SEEKING
    TO EXCLUDE EVIDENCE AND ARGUMENT REGARDING THE POST-
AGREEMENT SUBSEQUENT SALES HISTORY OF THE LEXAPRO AUTHORIZED
                            GENERIC
         Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 2 of 14



                                                    TABLE OF CONTENTS


I.      INTRODUCTION ................................................................................................................... 1
II. ARGUMENT........................................................................................................................... 4
     A. Background .......................................................................................................................... 4
     B. Post-Agreement Evidence That Actual Second Year Generic Lexapro Profits Were $0.00
     Is Relevant to the Question Whether Forest’s Profit Projections of over $79 Million Were
     Implausible and Grossly Unrealistic ........................................................................................... 7
III.       CONCLUSION .................................................................................................................... 9
        Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 3 of 14



                                               TABLE OF AUTHORITIES

Cases
Coated Sales, Inc. v. First E. Bank, N.A.,
  144 B.R. 663 (Bankr. S.D.N.Y. 1992) ........................................................................................ 7

E.M. v. Pajaro Valley Unified Sch. Dist. Office of Admin. Hearings,
  652 F.3d 999 (9th Cir. 2011) ....................................................................................................... 8

FTC v. Actavis, Inc.,
  570 U.S. 136 (2013) .................................................................................................................... 3

Krapf v. United States,
  977 F.2d 1454 (Fed. Cir. 1992) ................................................................................................... 8

MFS/Sun Life Tr.-High Yield Series v. Van Dusen Airport Servs. Co.,
 910 F. Supp. 913 (S.D.N.Y. 1995) .............................................................................................. 7

Saltzman v. C.I.R.,
  131 F.3d 87 (2d Cir. 1997) .......................................................................................................... 7

Union Bank of Switz. v. Deutsche Fin. Servs. Corp.,
 98 Civ. 3251 (HB), 2000 U.S. Dist. LEXIS 1481 (S.D.N.Y. Feb. 14, 2000) ......................... 1, 7

Valley Drug Co. v. Geneva Pharm.,
  344 F.3d 1294 (11th Cir. 2003) ................................................................................................ 3, 8




                                                                     ii
         Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 4 of 14



    I.       INTRODUCTION

          Plaintiffs submit this opposition to Forest’s Motion in Limine No. 10 (ECF No. 781)

which seeks to exclude evidence that Forest and Mylan made $0.00 profits in the second year of

authorized generic Lexapro sales rather than the $79.3 million Forest had projected. This is

important because Forest’s defense is based on trying to justify the $32.5 million it paid Mylan

to amend the original Lexapro Agreement as something other than a reverse payment to induce

Mylan to drop its patent challenge. Specifically, the Lexapro Amendment extended the

minimum term of the Original Lexapro Agreement by one year. Forest claims that based on its

projections at the time of the Namenda patent settlement and the Lexapro Amendment, it

reasonably believed that the monies it paid to Mylan ($20 million upfront and $12.5 million in

reduced first-year royalties) would be made up in that second year, making the Lexapro

Amendment cost neutral (under the Lexapro Amendment, the $79.3 million in alleged projected

profits for the second year would be split 60-40 between Mylan and Forest such that Forest’s

second year profit share was forecasted to be roughly $32 million). Of course, if the forecasts

were so grossly inflated to an unrealistic degree – as the actual outcomes and Mylan’s

contemporaneous forecasts reflect – Forest’s justifications for its $32.5 million payment fall

apart.

          As will be shown below, evidence of actual outcomes, and their foreseeability, are factors

for the jury to consider in determining the reliability of the forecasts Forest’s witnesses claim

justify the Lexapro Amendment and the assumptions that drove them. As the case law

demonstrates, in assessing the reasonableness of forecasts, a dramatic departure from the actual

outcome may be evidence of their unreliability. Union Bank of Switz. v. Deutsche Fin. Servs.

Corp., 98 Civ. 3251 (HB), 2000 U.S. Dist. LEXIS 1481, at *28 (S.D.N.Y. Feb. 14, 2000) (“the

court may consider information originating subsequent to the [valuation] date if it tends to shed
      Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 5 of 14



light on a fair and accurate assessment of the asset or liability as of the pertinent date.”)

(alteration in original).

        The key issue therefore is whether the actual results as to second year profits were

foreseeable in March 2010 as Plaintiffs’ expert Dr. Ernest Berndt opines or were unexpected as

Forest’s expert Phillip Green opines. Where forecasts depart so markedly from the actual results,

as was the case here, the reasons why are clearly probative of the reasonableness of the forecasts.

Here the parties will present their competing experts whose reports and deposition testimony

sparred over this very issue. How the jury resolves this battle of the experts may very well be

determinative as to their ultimate finding as to whether Forest made a large payment to Mylan.

        Significantly, Forest’s expert, Philip Green, opined that there were unforeseeable events

that account for the difference between the forecasts and the actual results. Declaration of

Joseph Opper (“Opper Decl.”) Ex. 24, Green Rpt. at ¶ 67. As set forth infra, Plaintiffs’ expert,

Prof. Berndt, analyzed the forecasts’ various assumptions against the actual results, and testified

in detail as to the foreseeability of the actual outcomes based on previous similar generic product

launches and market conditions. Now Forest, after initially introducing the actual outcomes as a

benchmark, performs an about face and seeks to exclude this critical evidence to prevent the jury

from assessing the reliability of the forecasts and the credibility of the experts. As will be shown

infra, in evaluating forecasts, courts routinely compare them to the actuals, particularly when the

differences are vast, and the explanation is implausible or insufficient. The almost $80 million

gap between the actual outcomes and Forest’s forecasts are clearly probative of whether Mr.

Green’s valuation opinion is plausible. Prof. Berndt opines that it is not. Ultimately it is for the

jury to decide.




                                                   2
      Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 6 of 14



           Plaintiffs do not dispute that under Actavis and the Rule of Reason, “the reasonableness

of an agreement is to be assessed at the time the agreement was made.” Defs.’ Br. at 1 (although

Forest conflates its Lexapro forecasts with the challenged agreement) (ECF No. 782). Forest’s

reliance on Valley Drug Co. v. Geneva Pharm., 344 F.3d 1294, 1306 (11th Cir. 2003), however,

is misplaced. In Valley Drug, a pre-Actavis case, the court explained that a post-settlement

finding of patent invalidity could not be determinative of whether that patent settlement was

unreasonable when made. 344 F.3d at 1306. Valley Drug did not address whether subsequent

events could be probative of whether a proffered defense was reasonable, but the very language

Forest quotes makes clear that reasonableness is subject to scrutiny. Defs.’ Br. at 2, quoting

Valley Drug, 344 F.3d at 1306 (“[T]he reasonableness of agreements under the antitrust laws are

to be judged at the time . . .”) (emphasis added). And there is nothing in Actavis or the rules of

evidence to remotely suggest that where the plaintiff presents evidence that the defendant’s

rationale for the payment was contrived or unreasonable, post-agreement evidence is not relevant

to the question of whether the defendant’s explanation is credible or merely a cover to conceal a

reverse payment. In fact, Actavis invites such an assessment by offering a potential defense for

“fair value for services” and explaining that “[a]n antitrust defendant may show . . . that

legitimate justifications are present.” FTC v. Actavis, Inc., 570 U.S. 136, 156 (2013) (emphases

added). The cases dealing with the reasonableness of valuations routinely consider actual

results.

           The issue here is not whether Forest is just bad at forecasting, but whether its profit

projections in this case were knowingly and deliberately inflated for an anticompetitive purpose.




                                                     3
     Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 7 of 14



   II.      ARGUMENT

            A. Background

         On July 21, 2010, the same day Forest and Mylan settled the Namenda IR patent

litigation, Forest agreed to pay Mylan $32.5 million in connection with the Lexapro Amendment.

Pls.’ Contentions, ECF No. 699-1 at ¶ 127. Pursuant to the Lexapro Amendment, Forest paid

Mylan $20 million upfront and reduced the royalties Mylan would owe Forest for the first $150

million of Mylan’s Lexapro AG sales by $12.5 million. Id. at ¶ 129. Plaintiffs contend the $32.5

million was a reverse payment to induce Mylan to settle the patent litigation suit and delay

marketing a generic version of Namenda until July 11, 2015. Forest contends the $32.5 million

was “fair value” necessary to get Mylan to agree to stay in the deal for a second year during

which time Forest would continue to share in Mylan’s authorized generic profits. Id. at ¶¶ 147-

52. Forest’s “fair value” defense is based exclusively on forecasts that were first generated on or

after March 15, 2010, the same day Forest and Mylan reached an agreement in principle to settle

the Namenda patent case. Id. at ¶ 149. These “second year” forecasts purport to show that

Mylan would generate over $79.3 million in total second year generic profits when the actual

total second year profits were $0.00. Forest misleadingly suggests that the gap between the

actual and projected profits was only about $20 million (Defs.’ Br. at 1) when in fact the

difference was almost four times greater. Forest projected $79.3 million (not $20 million) in

total pre-split second year profits: Forest was entitled to a 40% profit share, or $31.7 million, of

which it was then obligated to pay one-third to its manufacturing partner, Lundbeck, leaving

Forest with approximately $21.1 million. Opper Decl. Ex. 24, Green Rpt. Ex. C-1 p .2. But

Mylan itself contemporaneously forecasted only $5.2 million in total second year pre-split profits

(Ex.25, PX-0243 at MYLMEMA_003601) – of which Forest would get $2.08 million post-split.


                                                  4
     Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 8 of 14



Moreover, prior to the March 15, 2010 forecasts, there is simply zero contemporaneous evidence

that Mylan intended to terminate the Lexapro Agreement after only one year. Pls.’ Contentions,

ECF No. 699-1 at ¶ 152.

       There are numerous disabling flaws with Forest’s second-year forecasts and Mr. Green’s

analysis of them (Plaintiffs did not challenge Mr. Green on Daubert grounds and instead intend

to challenge his opinions through cross-examination at trial). Mr. Green uncritically accepted

numerous assumptions underlying the forecasts, such as the share of the generic market Mylan

would retain during the first six months of generic sales and thereafter. During the first six

months Mylan would be competing against Teva, the largest generic company. Thereafter, up to

12 additional generic competitors would enter the market, all eroding Mylan’s market share. Id.

at ¶¶ 151-52. Plaintiffs’ expert Dr. Berndt reviewed the same pre-settlement evidence but

concluded that the March 2010 Lexapro forecasts “are based on unreasonable and implausible

assumptions” and that “[k]nowledgeable industry observers would plausibly have expected that

during the 180 day exclusivity period, price competition between Mylan and the generic titan

Teva would be very intense, particularly when First Filer Teva had long been aware that Mylan

would have a two week launch advantage that Teva would need to overcome competitively.”

Opper Decl. Ex. 7, Am. Reply Expert Rep. of Ernst R. Berndt, Ph.D. (“Berndt Reply”), Nov. 8,

2017 at ¶ 38. And as to the reasonableness of Forest’s pre-settlement forecasts for the period

after six months (including the second year), Dr. Berndt opined:

       In conducting . . . an analysis of expected sales, volume, pricing and market share
       for generic competition, perhaps the most critical input is the expected identity
       (i.e., whether Mylan’s competitor, here Teva, is a fierce competitor), entry timing
       and number of generic competitors. The more competitors that are anticipated,
       other things equal, the lower the expected pricing would be (at least to a certain
       point), and the lower volume that each competitor would expect to attain or
       maintain. There is a clear body of literature that shows that as the number of


                                                 5
     Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 9 of 14



       competitors increase, other things equal, the average generic price of the molecule
       falls, as does the average generic market share.

Id. at ¶ 37 (emphases added).

       Significantly Mr. Green considered it necessary to affirmatively raise and attempt to

explain away the very market results that Forest’s now seeks to exclude: that total second year

profits were $0.00 and not the $79.3 million Forest had projected. Mr. Green attributes the

discrepancy to “higher-than-anticipated discounting by generic competitors.” Opper Decl. Ex.

24, Green Rpt. ¶ 67. Dr. Berndt agreed that the actual sales results were relevant but came to a

different conclusion as to why:

       Given that Teva and Mylan were competing during what would otherwise have
       been Teva’s sole exclusivity period, and the two-week advance launch window
       that Mylan had, both of which were known by the market for more than two years
       prior to generic launch, it would have been irrational for purchasers such as the
       wholesalers and large pharmacy chains to enter into long-term contracts with
       either of these competitors unless the contracts permitted all sorts of adjustments
       as actual generic molecule prices decreased. Indeed, with two years advance
       notice of Mylan’s two week head start, Teva would have been expected to be very
       aggressive in trying to diminish Mylan’s advantage by competing for such
       purchases to ensure as much recognition of the First Filer opportunity as possible.

Opper Decl. Ex. 7, Berndt Reply Rpt. at ¶ 41. See id. at ¶ 39 (the actual outcome “would have

been the only reasonably foreseeable projection for a competent industry analyst who was aware

of the number of generic entities with Tentative Approval as of January 2010,” and that as a

result “it would have been unreasonable for Forest to have relied upon the projections that Mr.

Green cites.”). These differing opinions will necessarily lead to a battle of the experts that the

jury must decide but where, as here, Plaintiffs have raised a plausible claim that the forecasts

were designed to conceal a reverse payment, the actual market results will “shed light” on the

propriety of the forecasts and should be considered by the jury.




                                                  6
     Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 10 of 14



            B. Post-Agreement Evidence That Actual Second Year Generic Lexapro Profits
               Were $0.00 Is Relevant to the Question Whether Forest’s Profit Projections
               of over $79 Million Were Implausible and Grossly Unrealistic

        Contrary to Forest’s argument, evidence of the actual profits earned from the second year

sales of generic Lexapro is relevant to Plaintiffs’ claim that Forest’s profit forecasts were

implausible and grossly unrealistic, designed to conceal a reverse payment. Courts in multiple

valuation contexts have recognized that ex post evidence is probative of the objective

reasonableness of a projection or valuation. In order to assure that valuations are “based in

reality, the court may consider information originating subsequent to the [valuation] date if it

tends to shed light on a fair and accurate assessment of the asset or liability as of the pertinent

date.” Union Bank of Switz., 2000 U.S. Dist. LEXIS 1481, at *28 (alteration in original)

(internal quotations omitted); Saltzman v. C.I.R., 131 F.3d 87, 92-93 (2d Cir. 1997) (“subsequent

events are not considered in fixing fair market value [for tax purposes] except to the extent that

they were reasonably foreseeable on the date of the gift.”) (alteration and emphasis added.);

MFS/Sun Life Tr.-High Yield Series v. Van Dusen Airport Servs. Co., 910 F. Supp. 913, 944

(S.D.N.Y. 1995) (“We know, with hindsight, that the forecasts were not realized. But the

question the court must decide is not whether [the] projection was correct, for it clearly was not,

but whether it was reasonable and prudent when made. Because projections tend to be

optimistic, their reasonableness must be tested by an objective standard anchored in the

company’s actual performance.”) (alteration and emphasis in original) (internal citations and

quotation marks omitted.); Coated Sales, Inc. v. First E. Bank, N.A., 144 B.R. 663, 668 (Bankr.

S.D.N.Y. 1992) (“the court may consider information originating subsequent to the transfer date

if it tends to shed light on a fair and accurate assessment of the asset or liability as of the

pertinent date . . . This assures that the valuation is based in reality.”)(internal citations and


                                                   7
     Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 11 of 14



quotation marks omitted.); Krapf v. United States, 977 F.2d 1454, 1459-60 (Fed. Cir. 1992)

(“We conclude that the case law respecting evidence of events after a gift cannot be extrapolated

into an exclusionary rule with two exceptions . . . More appropriately, the stated exceptions,

namely, where there is no material change in the corporation between donation and subsequent

sale or where the changes would be foreseeable, simply illustrate two situations when post-

transaction evidence should be considered.”) (Emphasis added); cf. E.M. v. Pajaro Valley

Unified Sch. Dist. Office of Admin. Hearings, 652 F.3d 999, 1004-05 (9th Cir. 2011) (“after-

acquired evidence may shed light on the objective reasonableness of a school district’s actions at

the time the school district rendered its decision.”) (Internal quotation marks omitted.).

       As previously noted, Forest’s reliance on Valley Drug for the proposition that subsequent

events cannot be relevant to what an antitrust defendant knew or intended at the time it entered

the challenged agreement is misplaced. To the contrary, the court explicitly noted that it “was

not called upon to decide what the antitrust consequences of such circumstances [subsequent

events] might be.” Valley Drug, 344 F.3d at 1306, n.19.

       Finally, Forest’s refers to an out-of-context snippet from Plaintiffs’ expert Prof. Einer

Elhauge’s deposition for the apparent proposition that the reliability of the assumptions

underlying a forward-looking financial statement can never be questioned. Defs.’ Br. at 2. But

Prof. Elhauge was referring to an internal Mylan 5 Year Financial Plan regarding generic

Namenda IR, not generic Lexapro, that was generated after the Namenda settlement agreement

had been finalized and about which there was no suggestion or claim that the assumptions

underlying the analysis were implausible, grossly unrealistic or contrived.




                                                 8
    Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 12 of 14



   III.      CONCLUSION


          For the foregoing reasons, Forest’s Motion in Limine No. 10 to Exclude Evidence and

Argument Regarding the Post-Agreement Subsequent Sales History of the Lexapro Authorized

Generic should be denied.

Dated: June 14, 2019                          Respectfully Submitted:

                                                     /s/ Dan Litvin
 David F. Sorensen                                   Bruce E. Gerstein
 Ellen T. Noteware                                   Joseph Opper
 Daniel C. Simons                                    Kimberly M. Hennings
 Nick Urban                                          Dan Litvin
 Berger Montague PC                                  Garwin Gerstein & Fisher LLP
 1818 Market Street – Suite 3600                     88 Pine Street, 10th Floor
 Philadelphia, PA 19103                              New York, NY 10005
 (215) 875-3000                                      Tel: (212) 398-0055
 (215) 875-4604 (fax)                                Fax: (212) 764-6620
 dsorensen@bm.net                                    bgerstein@garwingerstein.com
 enoteware@bm.net                                    jopper@garwingerstein.com
 dsimons@bm.net                                      khennings@garwingerstein.com
 nurban@bm.net                                       dlitvin@garwingerstein.com

 Peter Kohn                                          David C. Raphael, Jr.
 Joseph T. Lukens                                    Erin R. Leger
 Faruqi & Faruqi, LLP                                Smith Segura & Raphael, LLP
 1617 John F Kennedy Blvd., Suite 1550               3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                              Alexandria, LA 71303
 (215) 277-5770                                      Tel: (318) 445-4480
 (215) 277-5771 (fax)                                Fax: (318) 487-1741
 pkohn@faruqilaw.com                                 draphael@ssrllp.com
 jlukens@faruqilaw.com                               eleger@ssrllp.com

                                                     Stuart E. Des Roches
                                                     Andrew W. Kelly
                                                     Odom & Des Roches, LLC
                                                     650 Poydras Street, Suite 2020
                                                     New Orleans, LA 70130
                                                     Tel: (504) 522-0077
                                                     Fax: (504) 522-0078
                                                     stuart@odrlaw.com
                                                     akelly@odrlaw.com


                                                 9
Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 13 of 14



                                       Russ Chorush
                                       Heim Payne & Chorush, LLP
                                       1111 Bagby, Suite 2100
                                       Houston, TX 77002
                                       Tel: (713) 221-2000
                                       Fax: (713) 221-2021
                                       rchorush@hpcllp.com

              Counsel for the Direct Purchaser Class Plaintiffs




                                     10
    Case 1:15-cv-07488-CM-RWL Document 835 Filed 06/14/19 Page 14 of 14



                              CERTIFICATE OF SERVICE

      I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF

system.

                                                  Respectfully submitted,

                                                  /s/ Dan Litvin

                                                  Dan Litvin




                                             11
